—Appeals by the defendant from (1) three judgments of the Supreme Court, *562Queens County (O’Dwyer, J.), all rendered June 18, 1990, convicting him of robbery in the first degree (three counts; one as to each of Queens County Indictment Nos. 2649/89, 2682/ 89, and 2724/89), upon jury verdicts, and (2) two judgments of the same court, both rendered September 4, 1990, convicting him of robbery in the first degree (two counts; one as to each of Queens County Indictment Nos. 2700/89 and 2712/89), upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing (O’Dwyer, J.), of those branches of defendant’s omnibus motion which were to suppress physical evidence, statements to law enforcement officials, and identification testimony.
Ordered that the judgments are affirmed.
We agree with the determination of the hearing court denying suppression of physical evidence, certain statements, and identification testimony.
The court did not improvidently exercise its discretion in granting the People’s motion to sever (see, CPL 200.20 [3]). Thus, the defendant’s conviction pursuant to his Alford plea under Indictment Nos. 2700/89 and 2712/89 need not be reversed.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.